DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
“a palmar surface” in claim 1, line 9 should be amended to recite --the palm-side surface-- to maintain consistent language
“a median nerve” in claim 1, line 10 should be amended to recite --the median nerve--
“a median nerve” in claim 14, line 7 should be amended to recite --the median nerve--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the claim recites the limitation “the wearable article is configured to support a left hand or wrist, configured to support a right hand or wrist, or ambidextrous” in lines 1-3. The specification does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, specifically the glove embodiment being configured to support a left hand or wrist, configured to support a right hand or wrist, or ambidextrous.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Spitzer US 5,031,640.
Regarding claim 1, Spitzer discloses a wearable article 40 configured to be worn on a hand or a wrist (fig. 7, glove 40), the article 40 comprising: an inner layer 44 disposed on an interior of the wearable article 40 and configured to contact the hand or the wrist at a palm-side surface thereof; an outer layer 44 disposed on an exterior of the wearable article 40 (fig. 7 and col. 5, lines 27-31, pad 26e is placed between two layers 44/44 of the glove 40, which is worn on the hand; thus, there is an inner layer 44 for directly wearing on the palm, and an outer layer 44 on the exterior; the layers can be further seen in fig. 7); and a grooved pad 26e disposed between the inner layer 44 and the outer layer 44 and having a recess 28e formed therein, the recess 28e having a shape configured to correspond to a median nerve on a palmar surface of the hand or a lower surface of the wrist so that pressure on a median nerve is relieved (figs. 7 and 8 and col. 5, lines 25-26 and 30-34, the recess 28e is for the median nerve 24 and prevents depression of the median nerve 24 (i.e., pressure is relieved)).
Regarding claim 3, Spitzer discloses the wearable article 40 being made of or further comprising padding (col. 5, lines 18-20, glove 40 comprises and is thus made of padding 26e).
Regarding claim 4, Spitzer discloses the wearable article 40 being configured to support a left hand or wrist, configured to support a right hand or wrist, or ambidextrous (fig. 7, shown on the left hand).
Claim(s) 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Coger US 2002/0077577 A1.
Regarding claim 14, Coger discloses a splint 18 configured to be secured to a wrist (figs. 5 and 6 and [0007], cushion attachable to wrist), the splint 18 comprising: a splint body 18 having a first side configured to contact the wrist and a second side (fig. 6 and [0029], the first side having concave portion 44, and the second side being the flat underside with cover member 48); and a recess 44 formed in the first side, the recess 44 having a shape configured to correspond to a median nerve on a lower surface of the wrist so that pressure on a median nerve is relieved (fig. 6 and [0029], concave portion 44 receives the heel portion of the hand and is capable of corresponding to a median nerve on the lower surface of the wrist so that pressure is relieved).
Regarding claim 15, Coger discloses the splint body 18 being formed of silicone ([0024], cushion 18 can be made of silicone).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer US 5,031,640 in view of Ganz US 3,883,899.
Regarding claim 5, Spitzer discloses the claimed invention as discussed above.
Spitzer is silent on the outer layer being made of or comprising a pebbled rubber material.
However, Ganz teaches a glove 11 (fig. 1) comprising an analogous outer surface 11b being made of or comprising a pebbled rubber material (figs. 1, 4, and 5, and col. 1, lines 23-25; col. 2, lines 43-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the outer layer of the glove of Spitzer to be made of or comprise a pebbled rubber material, as taught by Ganz, to improve the glove’s grip (col. 1, lines 36-39).
 Regarding claim 6, Spitzer discloses the claimed invention as discussed above.
Spitzer is silent on the inner layer being made of or comprising a pebbled rubber material.
However, Ganz teaches a glove 11 (fig. 1) comprising an analogous inner surface 11a being made of or comprising a pebbled rubber material (figs. 1, 4, and 5, and col. 1, lines 23-25; col. 2, lines 30-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the inner layer of the glove of Spitzer to be made of or comprise a pebbled rubber material, as taught by Ganz, to reduce slippage of the hand inside the glove (col. 1, lines 40-42).
Claims 2 and 7-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spitzer US 5,031,640 in view of Fabry et al. US 4,850,341.
Regarding claim 2, Spitzer discloses the claimed invention as discussed above.
Spitzer is silent on the grooved pad being stitched between the inner layer and the outer layer.
However, Fabry teaches a glove 10 for carpal tunnel syndrome (figs. 1 and 2 and col. 1, lines 6-10) comprising an analogous pad 26 stitched between the inner layer 11 and the outer layer 43a (fig. 4 and col. 3, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the grooved pad of Spitzer to be stitched between the inner layer and the outer layer, as taught by Fabry, to securely fasten the pad in place to prevent movement.
 Regarding claim 7, Spitzer discloses the claimed invention as discussed above.
Spitzer is silent on the outer layer being made of or comprising a textile material.
However, Fabry teaches a glove 10 for carpal tunnel syndrome (figs. 1 and 2 and col. 1, lines 6-10) comprising an outer layer 11 being made of or comprising a textile material (col. 3, lines 22-24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the outer layer of Spitzer to be made of or comprising a textile material, as taught by Fabry, because leather is pliable and sturdy (col. 3, lines 22-24).
Regarding claim 8, Spitzer discloses the claimed invention as discussed above.
Spitzer is silent on the inner layer being made of or comprising a textile material.
However, Fabry teaches a glove 10 for carpal tunnel syndrome (figs. 1 and 2 and col. 1, lines 6-10) comprising an inner layer 43A being made of or comprising a textile material (col. 3, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the inner layer of Spitzer to be made of or comprising a textile material, as taught by Fabry, to provide a good feel to the inside of the glove (col. 3, lines 25-29).
Regarding claim 9, Spitzer discloses the claimed invention as discussed above.
Spitzer is silent on a Velcro strap configured to secure the wearable article to the hand or wrist.
However, Fabry teaches a glove 10 for carpal tunnel syndrome (figs. 1 and 2 and col. 1, lines 6-10) comprising a Velcro strap 36 configured to secure the wearable article 10 to the hand or wrist (fig. 1 and col. 3, lines 14-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the glove of Spitzer with a Velcro strap configured to secure the wearable article to the hand or wrist, as taught by Fabry, to selectively releasably secure the glove to the hand (col. 3, lines 5-7).
Regarding claim 10, Spitzer in view of Fabry discloses the claimed invention as discussed above.
Spitzer is silent on the Velcro strap being coupled to the inner layer.
However, Fabry further teaches the Velcro strap 36 being coupled to the inner layer 43A (fig. 1, the Velcro strap 36 being coupled to the entirety of the rest of the glove, which includes layer 43A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the Velcro strap of Spitzer in view of Fabry to be coupled to the inner layer, as taught by Fabry, to selectively releasably secure the glove to the hand (col. 3, lines 5-7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smerdon, Jr. US 6,341,376 B1; Fabry US 5,214,799; Norman US 4,374,439.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786